Citation Nr: 1456245	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-23 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for right knee osteoarthritis.

2. Whether new and material evidence has been submitted sufficient to reopen the claim for entitlement to service connection for back disability, and if so, whether service connection is warranted.

3. Whether new and material evidence has been submitted sufficient to reopen the claim for entitlement to service connection for left knee disability, and if so, whether service connection is warranted.

4. Whether new and material evidence has been submitted sufficient to reopen the claim for entitlement to service connection for right arm disability, and if so, whether service connection is warranted.


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1978 to September 1982.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in May 2014; the hearing transcript has been associated with the file and has been reviewed.  

The issues of service connection for right knee osteoarthritis, back disability, and left knee disability and the issue of whether new and material evidence has been submitted sufficient to reopen the claim for entitlement to service connection for right arm disability, and if so, whether service connection is warranted, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The claim for service connection for back disability and left knee disability was previously denied by the RO in a decision dated January 2005.  The Veteran did not appeal that decision and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed the notice of the determination to the Veteran.

2. New evidence received since the time of the final January 2005 decision relates to an unestablished fact necessary to grant the Veteran's claim of entitlement to service connection for a back disability and left knee disability.


CONCLUSIONS OF LAW

1. The January 2005 rating decision denying service connection for a back disability and left knee disability is final.  38 U.S.C.A. § 7015(c) (West 2014), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014). 

2. Evidence submitted to reopen the claim of entitlement to service connection for a back disability and knee disability is new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied service connection for back disability and left knee disability in January 2005.  The Veteran did not file a timely notice of disagreement and no new evidence pertinent to the claim was received by VA prior to the expiration of the appeal period.  In addition, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the January 2005 decision.  Therefore, the January 2005 decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2014).  

The Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

The basis of the prior final denial was the RO's finding that the evidence did not show that the Veteran had a current back or left knee disability.

New evidence added to the record includes medical treatment records showing a diagnosis of degenerative disc disease in the back and osteoarthritis of the left knee.  

The Board thus finds that new and material evidence has been submitted to reopen the issues of entitlement to service connection for a back disability and left knee disability since the January 2005 rating decision.  On this basis, the issues of entitlement to service connection for a back disability and left knee disability are reopened.
 

ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for back disability is reopened and, to that extent only, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for left knee disability is reopened and, to that extent only, the appeal is granted.



REMAND

Although the Board regrets the delay, a remand is required on the issues of entitlement to service connection for right knee osteoarthritis, back disability, and left knee disability and the issue of whether new and material evidence has been submitted sufficient to reopen the claim for entitlement to service connection for right arm disability, and if so, whether service connection is warranted.

At his May 2014 hearing, the Veteran indicated that he has been treated at the John Cochran VA facility within approximately the previous three years.  See Board Hearing Transcript pg. 6-7.

It appears from the record that the RO searched for records for the Veteran in the St. Louis VA medical system in approximately 2010.  However, since the evidence indicates that the Veteran has received treatment at the VA since 2010, those records must be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

While this matter is being remanded for relevant VA outpatient treatment records, the Veteran is reminded that it is his responsibility to identify or submit evidence that supports the claim.  In this matter, evidence showing that the current disabilities are related to his active military service would be particularly useful.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records. 

2. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).






Department of Veterans Affairs


